DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 25, 2021, March 12, 2021 and July 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adami et al. (US 2015/0248891 A1). 
As to claim 1, Adami discloses an audio metadata providing method performed by one or more processor [Paragraph 0002], comprising: 
5identifying a first format [Encoder side spatial audio signal 1 on FIG. 1] and a second format [Adjusted spatial audio signal 3 on FIG. 1] for a multichannel audio [“The purpose of the method or apparatus 100 is to adjust the spatial audio signal 2 to a playback loudspeaker setup that differs from the original loudspeaker setup. The method or apparatus provides an adjusted spatial audio signal 3 or 4 that is tailored to the playback loudspeaker setup at hand.” Paragraph 0042]; 
determining conversion information from the first format to the second format  [“The purpose of the method or apparatus 100 is to adjust the spatial audio signal 2 to a playback loudspeaker setup that differs from the original loudspeaker setup. The method or apparatus provides an adjusted spatial audio signal 3 or 4 that is tailored to the playback loudspeaker setup at hand.” Paragraph 0042],
generating audio metadata based on format the conversion information [“To compensate for displacements in the output setup with respect to distance, the channels are scaled and delayed in a distance adjustment stage 190 to finally result in the playback setup's speaker channels. The said method can also be extended to handle playback setups with an increased as well as decreased number of loudspeakers and is described below.” Paragraph 0043], 
wherein the second format is determined based on a reproduction environment of the multichannel audio [“The method or the apparatus groups suitable neighboring loudspeaker signals to K segments, whereas each speaker signal can contribute to several segments and each segment consists of at least two speaker signals.” Paragraph 0044]. 

As to claim 2, Adami discloses the method of claim 1, wherein the reproduction environment is determined based on a layout of speakers where the multichannel audio is played back [Paragraph 0044]. 

As to claim 3, Adami discloses the method of claim 2, wherein the layout is associated with at least one of a 15position of each of the speakers or and the number of the speakers [Paragraph 0044].  

As to claim 4, Adami discloses the method of claim 1, wherein the conversion information comprises a matrix to convert the first format into the second format [Paragraph 0123].  
20 As to claim 5, Adami discloses the method of claim 1, wherein the speaker corresponds to each channel of the multichannel audio [Paragraph 0044]. 

As to claim 6, Adami discloses the method of claim 1, wherein the conversion information is applied to each period of the multichannel audio [Paragraph 0043].

As to claim 7, Adami discloses the method of claim 1, wherein periods of the multichannel audio have the same playback length or different playback lengths [Paragraph 0114].  

5 As to claim 8, Adami discloses the method of claim 4, wherein the conversion information a single format conversion scheme is set to a portion of the playback periods [Paragraph 0123].  

As to claim 9, Adami discloses the method of claim 1, wherein the first format being set by an author of the 10multichannel audio and the second format being based on a playback environment of the multichannel audio [Paragraph 0042].  

As to claim 10, Adami discloses a multichannel audio playback method performed by one or more processor [Paragraph 0098], comprising: see claim 1’s rejection above for the rest of claim 10’s limitations. 

As to claim 11, see claim 2’s rejection above. 

As to claim 12, see claim 3’s rejection above.

As to claim 13, see claim 4’s rejection above.

As to claim 14, see claim 5’s rejection above.

As to claim 15, see claim 6’s rejection above.

As to claim 16, see claim 7’s rejection above.

As to claim 17, see claim 8’s rejection above.

As to claim 18, see claim 9’s rejection above.

19. A multichannel audio playback device including one or more processor [Paragraph 0098], wherein the processor is configured to: see claim 1’s rejection above for the rest of claim 19’s limitations.

 

  
5 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,587,975 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
The patented claims would anticipate the application claims since they are narrower than the application claims. 
Patented claim 1 claimed an audio metadata providing method performed by one or more processor, which perform the feature of generating audio metadata  based on format the conversion information.     
The pending claim 1 recited an audio metadata providing method performed by one or more processor which perform the similar feature of generating audio metadata based on format the conversion information.
Therefore, patented claim 1 anticipates the pending claim 1.

Pending claims 2-19 have the same limitations comparing the patented claims 2-15 as shown on the table below.

				
Pending claims
Patented claims
1. An audio metadata providing method performed by one or more processor, comprising: identifying a first format and a second format for a multichannel audio; determining conversion information from the first format to the second format generating audio metadata based on format the conversion information, wherein the second format is determined based on a reproduction environment of the multichannel audio.
2. The method of claim 1, wherein the reproduction environment is determined based on a layout of speakers where the multichannel audio is played back.
3. The method of claim 2, wherein the layout is associated with at least one of a position of each of the speakers or and the number of the speakers.
4. The method of claim 1, wherein the conversion information comprises a matrix to convert the first format into the second format.
5. The method of claim 1, wherein the speaker corresponds to each channel of the multichannel audio.
6. The method of claim 1, wherein the conversion information is applied to each period of the multichannel audio.
7. The method of claim 1, wherein periods of the multichannel audio have the same playback length or different playback lengths.
8. The method of claim 4, wherein the conversion information includes different format conversion schemes for each of the playback periods, or a single format conversion scheme is set to a portion of the playback periods.
9. The method of claim 1, wherein the first format being set by an author of the multichannel audio and the second format being based on a playback environment of the multichannel audio.
10. A multichannel audio playback method performed by one or more processor, comprising: identifying conversion information of multichannel audio from a first format to a second format; and converting the first format of the multichannel audio into the second format based on the conversion information.
11. The method of claim 10, wherein the playback environment is determined based on a layout of speakers where the multichannel audio is played back.
12. The method of claim 10, wherein the layout is associated with at least one of a position of each of the speakers and the number of the speakers.
13. The method of claim 10, wherein the conversion information comprises a matrix to convert the first format into the second format.
14. The method of claim 10, wherein the speaker corresponds to each channel of the multichannel audio.
15. The method of claim 10, wherein the conversion information is applied to each period of the multichannel audio.
16. The method of claim 10, wherein periods of the multichannel audio have the same playback length or different playback lengths.
17. The method of claim 10, wherein the conversion information includes different format conversion schemes for each of the playback periods, or a single format conversion scheme is set to a portion of the playback periods.
18. The method of claim 10, wherein the first format being set by an author of the multichannel audio and the second format being based on a playback environment of the multichannel audio
19. A multichannel audio playback device including one or more processor, wherein the processor is configured to: identify conversion information of multichannel audio from a first format to a second format, the first format being set by an author of the multichannel audio and the second format being based on a playback environment of the multichannel audio; convert the first format of the multichannel audio into the second format based on the conversion information.


1. An audio metadata providing method performed by one or more processor, comprising: identifying conversion information for multichannel audio from a first format to a second format, the second format being based on a playback environment of the multichannel audio; and generating audio metadata based on the conversion information, wherein the playback environment is determined based on a layout of speakers where the multichannel audio is played back, and wherein the first format of the multichannel audio is converted to the second format at non-overlapped playback period having a specific length.
2. The method of claim 1, wherein the layout is associated with at least one of a position of each of the speakers or and the number of the speakers.
3. The method of claim 1, wherein the conversion information comprises a matrix to convert the first format into the second format.
4. The method of claim 1, wherein the speaker corresponds to each channel of the multichannel audio.
5. The method of claim 1, wherein the conversion information is applied to each period of the multichannel audio.
6. The method of claim 1, wherein periods of the multichannel audio have the same playback length or different playback lengths.
7. The method of claim 3, wherein the conversion information includes different format conversion schemes for each of the playback periods, or a single format conversion scheme is set to a portion of the playback periods.
8. A multichannel audio playback method performed by one or more processor, comprising: identifying conversion information of multichannel audio from a first format to a second format, the second format being based on a playback environment of the multichannel audio; converting the first format of the multichannel audio into the second format based on the conversion information; and playing back the multichannel audio according to the converted second format, wherein the playback environment is determined based on a layout of speakers where the multichannel audio is played back, and wherein the first format of the multichannel audio is converted to the second format at non-overlapped playback period having a specific length.
9. The method of claim 8, wherein the layout is associated with at least one of a position of each of the speakers and the number of the speakers.
10. The method of claim 8, wherein the conversion information comprises a matrix to convert the first format into the second format.
11. The method of claim 8, wherein the speaker corresponds to each channel of the multichannel audio.
12. The method of claim 8, wherein the conversion information is applied to each period of the multichannel audio.
13. The method of claim 8, wherein periods of the multichannel audio have the same playback length or different playback lengths.
14. The method of claim 13, wherein the conversion information includes different format conversion schemes for each of the playback periods, or a single format conversion scheme is set to a portion of the playback periods.
15. A multichannel audio playback device including one or more processor, wherein the processor is configured to: identify conversion information of multichannel audio from a first format to a second format, the second format being based on a playback environment of the multichannel audio; convert the first format of the multichannel audio into the second format based on the conversion information; and play back the multichannel audio in the second format, wherein the playback environment is determined based on a layout of speakers where the multichannel audio is played back, and wherein the first format of the multichannel audio is converted to the second format at non-overlapped playback period having a specific length.


 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        September 20, 2022